                           UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TENNESSEE
                                   GREENEVILLE


UNITED STATES OF AMERICA,                                )
                                                         )
        Plaintiff,                                       )
                                                         ) Civil No. 2:19-CV-93
        v.                                               )
                                                         ) Judge
Columbia 12 gauge single-shot shotgun, no serial number, )
Unknown make or model .22 caliber single-shot rifle,     )
         no serial number,                               )
Savage model crack-shot 26 .22 caliber rifle,            )
        no serial number,                                )
Parkhurst 12 gauge double-barrel shotgun,                )
        no serial number,                                )
Montgomery Ward 12 gauge single-shot shotgun,            )
        serial number 846118, and                        )
Fifteen (15) rounds 12 gauge (14 Federal, one Remington) )
         Ammunition,                                     )
                                                         )
        Defendants.                                      )


                              VERIFIED COMPLAINT IN REM

       Comes now the plaintiff, United States of America, by and through its attorneys, J.

Douglas Overbey, United States Attorney for the Eastern District of Tennessee, and Gretchen

Mohr, Assistant United States Attorney, and brings this complaint and alleges as follows in

accordance with Rule G(2) of the Federal Rules of Civil Procedure, Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions.

                                 NATURE OF THE ACTION

       1.     In this in rem civil action, the United States of America seeks forfeiture of:

              (a)     Columbia 12 gauge single-shot shotgun, no serial number;

              (b)     Unknown make or model .22 caliber single-shot rifle, no serial number;




     Case 2:19-cv-00093 Document 1 Filed 06/03/19 Page 1 of 7 PageID #: 1
               (c)     Savage model crack-shot 26 .22 caliber rifle, no serial number;

               (d)     Parkhurst 12 gauge double-barrel shotgun, no serial number;

               (e)     Montgomery Ward 12 gauge single-shot shotgun, serial number 846118;

                       and

               (f)     Fifteen (15) rounds 12 gauge (14 Federal, one Remington) ammunition,

(hereinafter “defendant properties”).

                                   THE DEFENDANT IN REM

       3.      The defendant properties were seized on January 11, 2018, at the residence of

Lawrence Earhart at 125 Earhart Drive, Bristol, Tennessee, incident to his arrest by agents of the

Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”), United States Marshals Service,

and other local officers.

       4.      The defendant properties are in the custody of ATF.

                                 JURISDICTION AND VENUE

       5.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant properties. This Court has jurisdiction over an action commenced by the United States

under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

       6.      This Court has in rem jurisdiction over the defendant properties under 28 U.S.C.

§ 1355(b). Upon the filing of this complaint, the plaintiff requests that the Clerk issue an arrest

warrant in rem pursuant to Supplemental Rule G(3)(b)(i). The plaintiff will then execute the

warrant upon the defendant properties pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule

G(3)(c).




                                                 2

      Case 2:19-cv-00093 Document 1 Filed 06/03/19 Page 2 of 7 PageID #: 2
       7.         Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A), because the

acts or omissions giving rise to the forfeiture occurred in this district, and pursuant to 28 U.S.C.

§ 1395(b) because the defendant properties are located in this district.

                                     BASIS FOR FORFEITURE

       8.         The defendant properties are subject to forfeiture pursuant to 18 U.S.C.

§ 924(d)(1), which authorizes civil forfeiture of firearms in possession of unlawful users of a

controlled substance, in violation of 18 U.S.C. § 922(g)(3).



                                                FACTS

       9.         The facts and circumstances supporting the forfeiture of the defendant properties

are as follows:

       a.         Lawrence Powell Earhart, II [hereinafter “Earhart”] from whom the firearms were

seized incident to his arrest, was a member of a drug trafficking organization operating in the

Eastern District of Tennessee and Southwest Virginia during the time frame of the conspiracy

charged in the Indictment on January 9, 2018, in EDTN Case No. 2:18-CR-17, United States v.

Alosio, et al. Earhart and others were charged with violations of 21 U.S.C. §§ 846, 841(a)(1) and

841(b)(1)(A), among other charges.

       b.         On May 20, 2019, a Plea Agreement [Doc. 1017] was filed with the Court in

which Earhart agreed to plead guilty to the lesser included offense of Count One of the

Indictment, conspiracy to distribute five grams or more, but less than 50 grams of

methamphetamine, its salts, its isomers, and salts of its isomers. In the Plea Agreement, Earhart

agreed to forfeit his interest in, and agreed not to contest forfeiture of, the defendant properties




                                                   3

      Case 2:19-cv-00093 Document 1 Filed 06/03/19 Page 3 of 7 PageID #: 3
listed in paragraph 1, above. A change of plea hearing for Earhart is pending and is currently set

for June 4, 2019.

       c.      Since approximately January 2016 the organization obtained multi-kilogram

quantities of crystal methamphetamine, from cities within the Eastern District of Tennessee as

well as cities in Georgia, which was transported to the Tri-Cities area of the Eastern District of

Tennessee and to Southwest Virginia, where it was distributed.

       d.      On June 2, 2016, a traffic stop was conducted on a vehicle operated by Earhart

near his residence in Blountville, Tennessee. He was arrested in possession of four (4) plastic

baggies containing methamphetamine as well as three (3) dosage units of morphine sulphate.

Earhart told officers that he had been using methamphetamine for a while and that he did not use

it every day, but had developed a problem. Earhart also told officers that the methamphetamine

in his possession that night belonged to the passenger in the vehicle, a co-conspirator, who gave

it to him as they were getting pulled over.

       e.      The officers seized Earhart’s cellular telephone during June 2, 2016, traffic stop,

and a subsequent search of the phone revealed the following text messages:

               (1) On March 2, 2016, Earhart contacted a co-conspirator and ordered an 8-ball

       of methamphetamine (3.5 grams) and some hypodermic needles. Subsequently, on

       March 7, 2016, March 9, 2016, and April 8, 2016, Earhart sent text messages to the same

       co-conspirator and ordered additional methamphetamine and hypodermic needles. On

       April 11, 2016, Earhart contacted the co-conspirator and arranged to pay for the

       methamphetamine previously obtained.

               (2) On May 5, May 21, and May 23, 2016, Earhart ordered three 8-balls of

       methamphetamine from the same co-conspirator.



                                                 4

     Case 2:19-cv-00093 Document 1 Filed 06/03/19 Page 4 of 7 PageID #: 4
       f.      Earhart was interviewed on February 9, 2017, and reported he had been involved

with methamphetamine for a long time, and had started distributing crystal methamphetamine

from his residence located at 125 Earhart Drive, Bristol, Tennessee around January 2016. He

admitted purchasing multiple 8-balls (3.5 grams) of methamphetamine at a time from a co-

conspirator.

       g.      The defendant properties were seized by agents of the Bureau of Alcohol,

Tobacco, and Firearms (“ATF”) on January 11, 2018, from Earhart, at 125 Earhart Drive,

Bristol, Tennessee, incident to his arrest for charges in the Indictment.

       h.      Because the defendant properties were involved in violations of 18 U.S.C.

§ 922(g)(3), the defendant properties are subject to forfeiture to the United States in accordance

with 18 U.S.C. § 924(d)(1).

                                      CLAIM FOR RELIEF

       11.     Plaintiff repeats and realleges each and every allegation set forth in paragraphs 1

through 9 above, including, the subparts thereof.

       12.     The defendant properties constitute properties involved in violations of 18 U.S.C.

§ 922(g)(3). Accordingly, the defendant properties are subject to forfeiture to the United States

in accordance with 18 U.S.C. § 924(d)(1).

                                     PRAYER FOR RELIEF

       WHEREFORE, the United States of America prays that the Clerk issue a Warrant for

Arrest In Rem for the defendant properties and that the defendant properties be condemned and

forfeited to the United States of America in accordance with the provisions of law; that notice of

this action be given to all persons known or thought to have an interest in or right against the




                                                  5

     Case 2:19-cv-00093 Document 1 Filed 06/03/19 Page 5 of 7 PageID #: 5
defendant properties; and that the plaintiff be awarded its costs in this action and for such other

necessary and equitable relief as this Court deems proper.


                                              J. DOUGLAS OVERBEY
                                              United States Attorney

                                       By:    s/Gretchen Mohr
                                              GRETCHEN MOHR
                                              Assistant United States Attorney
                                              800 Market St., Suite 211
                                              Knoxville, Tennessee 37902
                                              (865) 545-4167




                                                  6

     Case 2:19-cv-00093 Document 1 Filed 06/03/19 Page 6 of 7 PageID #: 6
Case 2:19-cv-00093 Document 1 Filed 06/03/19 Page 7 of 7 PageID #: 7
JS 44 (Rev. 08/18)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
 United States of America                                                                                   Columbia 12 gauge single-shot shotgun, no serial number,et al.

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant             Sullivan
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Gretchen Mohr, Assistant United States Attorney                                 (865) 545-4167              Ricky A.W. Curtis, Attorney at Law, P.C.       (423) 354-0002
800 Market St., Suite 211                                                                                   3229 Highway 126
Knoxville, Tennessee 37902                                                                                  Blountville, TN 37617                  rawc@rickyawcurtis.com

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                       and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF      DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1      u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                        of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State       u 2      u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State

                                                                                                     Citizen or Subject of a        u 3      u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                            Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                        BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure         u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881       u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                              28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                 u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                             u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                           u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                           u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                    New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                   u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                    SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards         u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                         u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management             u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                   u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act            u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                            u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                    u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation         FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement          u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                 or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                           u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                           26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                            Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                         Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                    u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                   State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                 u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                  Litigation -
                                                                                                                        (specify)                        Transfer                     Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           18 USC 922(g)(3), 18 USC 924(d)(1)
VI. CAUSE OF ACTION Brief description of cause:
                                           Forfeiture of firearms used to facilitate distribution and sale of controlled substances.
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION    DEMAND $                                                                               CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                 JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE  LEON JORDAN                                                                             DOCKET NUMBER 2:18-CR-17 US v Alosio et al
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
06/03/2019                                                              s/Gretchen Mohr, Assistant U.S. Attorney
FOR OFFICE USE ONLY

    RECEIPT #               AMOUNT
                          Case                  APPLYING IFP
                               2:19-cv-00093 Document                     JUDGEPage 1 of 1 PageID
                                                          1-1 Filed 06/03/19               MAG. JUDGE#: 8
